Citation Nr: 1748405	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to September 1973.

These matters come before the Board of Veterans' Appeals on appeal of a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested a hearing in connection with his appeal.  In a January 2017 report of information, it was noted that the Veteran requested to cancel the hearing and did not wish to reschedule.  The Board finds that the request has been withdrawn.   

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran was not employed at the time of his examination in May 2010 and subsequently reported only part-time employment due to his PTSD symptoms.  The Board finds that the issue of entitlement to a TDIU is on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2017, the Veteran's representative noted that the Veteran's most recent VA PTSD examination was provided in May 2010, and that the Veteran's service-connected PTSD had worsened since then.  A new VA medical examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Updated VA medical treatment records must also be requested.  The record contains VA medical treatment records dated in January 2014 and July 2016.  However, it is unclear as to whether all VA medical treatment records were requested from September 2013.  Therefore, all VA medical treatment records from the VA Gulf Coast Veterans Health Care System (HCS) from September 2013 to the present must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter concerning his claim for TDIU including an application, VA Form 21-8940, with instructions for the Veteran to complete the application and return the application to VA.

2.  Request all VA medical treatment records from VA Gulf Coast Veterans HCS from September 2013 to the present.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The claims folder must be available for review and the examiner must note that such a review was conducted.

*Discuss all current symptoms and manifestations of the Veteran's service-connected PTSD, to include functional impairment. 

 *Discuss the functional impact of the Veteran's service-connected PTSD on his ability to work, consistent with his educational and occupational experience.

Rationale must be provided for any opinion reached.

4.  After the above development has been completed, readjudicate the issue of entitlement to a higher initial rating for PTSD, and adjudicate the issue of entitlement to a TDIU.  If either benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and afford the appropriate period to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




